COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 EVELYN GARZA, Individually and on                §
 Behalf of RUBEN ROBERTO GARZA,
 Deceased, MALORIE ELISSA GARZA,                  §                 No. 08-21-00044-CV
 VALERIE MARIE GARZA, and ALICE
 HERNANDEZ GARZA,                                 §                    Appeal from the

                                    Appellants, §                112th Judicial District Court
 v.
                                                                  of Crockett County, Texas
 RDL ENERGY SERVICES, LP,                         §
 RDL ENERGY, LLC and                                               (TC# 19-02-07955-CV)
 JPH HOLDINGS, LLC,                               §

                                     Appellees. §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment finding that Adrian Darius Samuel was not in the course and scope of his

employment at the time of the accident. We therefore reverse that part of the trial court’s judgment.

We affirm the motions for summary judgment as to the negligent entrustment claim for RDL

Energy Services, LP, RDL Energy, LLC and JPH Holdings, LLC.

       We further order that Appellants recover from Appellees and their sureties, if any, for

performance of the judgment and all costs of appeal, for which let execution issue. See

TEX.R.APP.P. 43.5. This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 20TH DAY OF DECEMBER, 2022.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.